Citation Nr: 1013960	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for status post left 
total knee replacement, evaluated as 50 percent disabling 
from March 1, 2007 and as 30 percent disabling from September 
1, 2008.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to November 
1978. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  Chronic residuals of the left total knee replacement 
include no more than intermediate degrees of residual 
weakness and pain.

2.  Degenerative joint disease of the right knee is 
manifested by pain, limitation of range of motion and 
radiographic findings of minimal degenerative changes.


CONCLUSIONS OF LAW

1.  From March 1, 2007, the criteria for a rating in excess 
of 30 percent the status post total left knee replacement 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45 4.71a, 
Diagnostic Code 5055 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 
5260, 5261 (2009). 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a November 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection for the Veteran's 
right knee, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  An August 2008 letter provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for increased ratings for 
the Veteran's knees, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The August 2008 letter also 
advised the Veteran of the evidence needed to establish a 
disability rating and effective date.  The claim was last 
readjudicated in December 2008.

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and is aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
are additional relevant records to obtain and there is no 
additional notice that should be provided.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)


525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

Factual Background and Analysis - Left Knee

VA medical records reflect that the Veteran underwent a total 
left knee replacement on February 1, 2006.  Thereafter, he 
was awarded a temporary total disability rating until March 
1, 2007, when it was reduced to a 50 percent evaluation from 
March 1, 2007, pending a post-operative VA examination to 
determine the Veteran's current level of disability.  The 
Veteran filed a claim, construed as a claim for an increased 
rating, during April 2007.  The Veteran received a 30 percent 
disability rating under Diagnostic Code 5055 for his left 
knee from September 1, 2008.

The Board notes at the outset that 38 C.F.R. § 3.105(e) is 
not for application in the instant case.  See Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1, Part IV, Schedular Periods of Convalescence.

The Veteran was afforded a VA examination in May 2007.  He 
indicated that he had constant pain in his left knee with an 
occasional sharp pain; he could not move his knee quickly; 
and the knee popped and was painful.  He could walk 
approximately two miles; he couldn't run, knee or squat; he 
could sit for 20 minutes and then had to change positions.  
Yard work was limited; he had pain after any activities such 
as cutting the grass for ten minutes; he avoided stairs; he 
would not lift very much in order to avoid pressure on his 
knee; he was able to complete his activities of daily living; 
flare-ups occur with weather changes or overexertion.  The 
Veteran retired from work after he had back surgery during 
1999.  

On objective examination, the Veteran walked with a slight 
limp to the left; he used no assistive devices; his knee was 
enlarged, there was no effusion; there was instability with 
1+ medial laxity; laterally he had a soft end point; negative 
Lachman's; good stability anteriorly and posteriorly; 4+/5 
strength; range of motion was passive to 90 degree, to 100 
degrees which was very painful and unable to be maintained 
without visible muscle fatigue; extension was 0 degrees; he 
was neurovascularly intact; and had muscle atrophy of 2 cm 
when compared to the other knee.  After performing repetitive 
motion of the knee, there was no change in range of motion or 
the pain pattern as previously described.  The diagnosis was 
status post left total knee replacement with mild valgus 
deformity and instability.

The Veteran was afforded an additional VA joints examination 
in September 2008.  He related that he had sharp pains 
throughout his knee since his total knee replacement.  He 
indicated that he had recently been given a cortisone shot; 
his knee tended to be stiff; his knee popped but it had not 
given out.  He indicated that his knee was definitely better 
after surgery.  He intermittently wore a knee brace.  The 
Veteran said that at its worst, his pain was either 8 out of 
10 to 10 out of 10 with his baseline being 4 to 5 out of 10.  
He related that with increased activity, his knee throbbed 
and that approximately 4 to 5 times per week, he overdid his 
activity and then he would have to rest.  The worst flares 
lasted 3 to 4 hours or up to 2 days; with his knee waking him 
every two hours at night.  He indicated that he had mowed 
lawns the day before the examination.  He could sit 
approximately 1/2 hour before changing position; he tried to 
walk two miles one or two times a week but then had increased 
pain; he could not squat or kneel as bending his knee was 
difficult.  The Veteran indicated that he had some sense of 
weakness at times and stiffness as well as mild swelling; no 
heat or redness; no giving way; no locking; lack of endurance 
in his leg; he used a cane when he shopped; with no episodes 
of dislocation or subluxation.  He could do the activities of 
daily living and approximately two hours per day, he did some 
sort of activity.  

On objective examination, the Veteran had pain with any 
motion of the left knee; flexion was to 100 degrees actively 
and 105 degrees passively; after repetitive movement, flexion 
remained at 100 degrees.  The examiner indicated that after 
repetitive movements, range of motion and joint function were 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance.  Additionally, Lachman's was negative; strength 
was 5/5; knee jerk reflexes were 2+; sensation was intact; 
there was no evidence of effusion, erythema or increased 
heat; there was some guarding of movement; and he had 
negative anterior and posterior drawer test.  The Veteran was 
able to heel, toe and tandem walk with pain in the  knee.  X-
rays indicated left knee replacement with no complications 
and normal alignment and patellae in a normal position.  

Relevant VA records indicate that the Veteran complained of 
instability and pain in his left knee throughout the relevant 
time period.  In September 2007, the examiner indicated that 
the Veteran wore a hinged knee brace to provide additional 
support; he reported that he experienced clicking as well as 
mild subluxation; however, he was unable to recreate the 
clicking during the examination.  There was laxity with varus 
and valgus testing; and he was fully able to extend to 
approximately 0 degrees and flex to approximately 105 
degrees.  X-rays performed during September 2007 and May 2008 
indicate a satisfactory appearance of a total knee 
arthroplasty.  In May 2008, he complained of intermittent 
pain and some instability.  The examiner described the 
instability as subjective, and recommended physical therapy 
to strengthen and stretch the knee.  A September 2008 VA 
treatment note indicated that the Veteran's left knee was 
tender to palpitation over the pes anserinus muscle and the 
iliotibial band insertion; range of motion was full extension 
to 135 degrees of flexion; and there was stability to valgus, 
varus, anterior and posterior stresses.  The examiner felt 
there was no further work-up necessary for the Veteran as he 
had an inflammatory condition which caused his pain.  The 
Veteran was told to take ibuprofen on a regular basis to 
combat the inflammation.

The Board finds that the Veteran has chronic residuals of his 
left total knee replacement consisting of painful motion and 
residual weakness in the left knee.  The Veteran consistently 
complained of chronic severe pain post-surgery, painful 
motion, weakness, and laxity in his left knee after surgery.  
In this case, however, while the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort and instability upon movement of the 
knee, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  Recent medical reports and examinations 
do not describe objective evidence of instability of the knee 
or limitation of motion of such an extent so as to equate to 
severe impairment.  In reality, the loss of flexion and 
extension do not even arise to the level for assignment of a 
10 percent rating under Diagnostic Codes 5260 or 5261 at any 
time in question.  In conclusion, the Veteran has been 
appropriately rated inter the applicable criteria, and a 
higher rating is not awarded.

Right Knee

The Board notes that the Veteran is currently evaluated by 
analogy under Diagnostic Codes 5010-5261.

The Veteran was afforded a VA joints examination during April 
2008.  The Veteran indicated that he had flare-ups of right 
knee pain about twice a week which were mild to moderate.  
The examiner indicated that there was no effusion; marked 
crepitus palpable on motion; no point tenderness; stability 
of the knee was good on anterior, posterior, and medial 
lateral plane; flexion to 120 degrees and extension to 0 
degrees; hamstring strength was 5/5; after repetitive motion.  
There was no additional pain, weakness, or fatigability.  The 
diagnosis was degenerative joint disease of the right knee.  

The Veteran was afforded an additional VA knee examination 
during September 2008.  Information relevant to the Veteran's 
right knee includes that the pain was 8 out of 10 at its 
worse and 4 out of 10 at baseline; the Veteran felt he had 
lack of endurance and fatigue in his right knee; no heat or 
erythema; no instability; no locking up; however, there was 
stiffness.  The Veteran reported that there was no 
dislocation or subluxation; no inflammatory arthritis; he 
could sit about 45 minutes before his right knee hurt; he 
could not squat or kneel; and he had pain with driving due to 
stiffness.  On objective examination, there was no effusion; 
no ballottement of the patella; knee jerk reflex was 2+; 
strength was at 5/5; mild crepitus with flexion; negative 
Lachman's; negative McMurray's; pain with any range of 
motion; active flexion to 110 degrees;  extension to 0 
degrees; following repetitive use, there was no additional 
pain, weakness or fatigue.  The May 2008 x-ray indicated 
minor degenerative arthritic changes with spurs projecting 
from the intercondylar spine and the articular corners of the 
patella; minimal changes. 

Relevant VA records reveal complaints of right knee pain 
during May 2008.  May 2008 X-ray films of the right knee 
revealed minor degenerative changes.

Degenerative arthritis is rated based on limitation of 
motion.  The evidence shows that the range of motion of the 
Veteran's right knee, including any limitation of motion due 
to pain, is at the noncompensable level.  SeeDeLuca v. Brown, 
8 Vet. App. 202 (1995).  Even considering the Veteran's 
complaints of pain, the Veteran does not meet the criteria 
for a disability rating in excess of 10 percent under 
Diagnostic Code 5260 or 5261.  Moreover, as a compensable 
rating is not warranted under either code, it therefore 
follows that separate ratings under Diagnostic Codes 5260 and 
5261 are not warranted.  See VAOPGCPREC 9-2004.
 
The Board notes that the Veteran does not complain of 
instability or locking in his right knee.  Thus, entitlement 
to a higher rating under Diagnostic Code 5257 is not 
warranted.  Further, as instability is not shown, a separate 
rating for arthritis and instability cannot be assigned.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98. 
 
Finally, there is no evidence that the Veteran suffers from 
dislocated semilunar cartilage or malunion or nonunion of the 
tibia and fibula.  Thus, Diagnostic Codes 5258 and 5262 are 
not for application.  

In summary, the weight of the evidence demonstrates that the 
Veteran's objective residuals and subjective complaints 
regarding his right knee are adequately addressed by the 10 
percent rating presently assigned, and the criteria for a 
higher evaluation have not been more nearly approximated.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the bilateral knees.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his right knee, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   


ORDER

Entitlement to a rating of 60 percent for status post total 
left knee replacement, from March 1, 2007, is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


